Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
The newly added limitations “acquire control information from a broadcast stream, wherein the control information is acquired from a session of the broadcast stream; communicate with a server on Internet; and send a request including segment information of content to the server” are still met by the Civantar reference. That the devices 200 are connected to the servers via the internet (paragraph 72), that the receivers specify the source of the content (paragraph 73) and that he signaling information is send to all receivers on the conference session (paragraph 74-75), meeting all the newly added claim limitations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Civantar et al., US 2011/0154417.
	Regarding claims 1 and 14, Civantar discloses an information processing apparatus comprising: 
	circuitry configured to:
	acquire control information from a broadcast stream, wherein the control information is acquired from a session of the broadcast stream (paragraph 72-80);
	communicate with a server on Internet (paragraph 72-80); and 
	send a request including segment information of content to the server (paragraph 72-80), and
	insert identification information for identifying identity of a source of content into a request for the content (paragraph 72-80). 

	Regarding claim 2, Civantar discloses the information processing apparatus according to claim 1, wherein in a case where the request is transmitted via communication with a broadcasting service as a service entry, the circuitry inserts the identification information into the request (paragraph 72-80). 
 
	Regarding claim 3, Civantar discloses the information processing apparatus according to claim 2, wherein the identification information is an information for identifying a distribution source of the content (paragraph 72-80). 
 
	Regarding claim 4, Civantar discloses the information processing apparatus according to claim 3, wherein the identification information includes at least an identifier for identifying the 
broadcasting service (paragraph 72-80). 
 
	Regarding claim 5, Civantar discloses the information processing apparatus according to claim 4, wherein the identification information further includes at least one item of information among an identifier for identifying the content, information indicating an acquisition source of control information for controlling reproducing the content, and time information associated with the content (paragraph 72-80). 
 
	Regarding claim 6, Civantar discloses the information processing apparatus according to claim 2, wherein the circuitry includes a processing part that functions as a proxy (paragraph 72-80). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the Civantar in view of Route/Dash IP Streaming-Based System for Delivery of Broadcast, Broadband, and Hybrid Services (cited in IDS) by Walker Gordon Ken et al. (from now on Walker)
	Regarding claim 7, Civantar discloses the information processing apparatus according to claim 6, further comprising: 	a communication part configured to make communication with a server on Internet (figures), 	and the circuitry transmits the HTTP request to the server via the Internet (paragraph 72-80).
	Civantar is silent about a reception part configured to receive a broadcasting wave; wherein the processing part generates a mapping database storing the identification information on a basis of control information acquired from the broadcasting wave, the processing part inserts the identification information acquired from the mapping database into a request header of a hypertext transfer protocol (HTTP) request when transmitting the HTTP request to the server.
	In an analogous art, Walker discloses the communication part transmits the HTTP request to the server via the Internet (figure 11), a reception part configured to receive a broadcasting wave (figure 11);  and a communication part configured to make communication with a server on Internet (figure 11), wherein the processing part generates a mapping database storing the identification information on a basis of control information acquired from the broadcasting wave (chapter X), 	the processing part inserts the identification information acquired from the mapping database into a request header of a hypertext transfer protocol (HTTP) request when transmitting the HTTP request to the server (section V, VII and XI), and the communication part transmits the HTTP request to the server via the Internet (figure 11). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Civantar’s apparatus with the teachings of Walker. This is standard in the art. The motivation would have been to properly deliver the content for the benefit of providing quality of service. 

	Regarding claim 9, Civantar and Walker disclose the information processing apparatus according to claim 7, wherein the information processing apparatus is a client apparatus configured to reproduce content distributed via broadcasting or via communication (Civantar figures, paragraph 72-80) and,
	wherein when transmitting an HTTP request from the client apparatus or an HTTP request from another client apparatus connected to a network to the server, the processing part inserts the identification information into the request header of the HTTP request (Civantar figures, paragraph 72-80). 
 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Civantar in view of Walker in view of Xiong et al., US 2015/0365483.
	Regarding claim 8, Civantar and Walker disclose the information processing apparatus according to claim 7, wherein  the information processing apparatus is an apparatus configured to transfer content distributed via broadcasting or via communication to a client apparatus connected to a network (Civantar figures, paragraph 72-80), and
	wherein when transmitting an HTTP request from the client apparatus to the server, the processing part inserts the identification information into the request header of the HTTP request (Civantar figures, paragraph 72-80).
	Civantar and Walker are silent about a gateway apparatus.
	In an analogous art, Xiong discloses a gateway apparatus (paragraph 93 and 141).
		Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Civantar and Walker’s apparatus with the teachings of Xiong. The motivation would have been to connect two different networks with one device for the benefit of having data flowing in multiple environments.

	Regarding claim 10, Civantar, Walker and Xiong disclose the information processing apparatus according to claim 8, wherein in a case where connection with the client apparatus is established, the processing part provides the client apparatus with connection information associated with an IP address and a port number by which the proxy waits for a request (Xiong paragraph 93 and 141).
 
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the Civantar in view of Walker in view of Xiong in view of Van Horne, US 8,166,141.
	Regarding claim 11, Civantar, Walker and Xiong disclose the information processing apparatus according to claim 10.
	Civantar, Walker and Xiong are silent about the client apparatus rewrites contents of a script file for setting a configuration of the proxy by the connection information, and executes the script file to establish connection with the proxy. 
	In an analogous art, Van Horne discloses the client apparatus rewrites contents of a script file for setting a configuration of the proxy by the connection information, and executes the script file to establish connection with the proxy (col.5, line 63 to col. 6, line 4).
	 Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Civantar and Walker and Xiong’s apparatus with the teachings of Van Horne. The motivation would have been to increase security for the benefit of preventing piracy. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Civantar in view of Walker in view of Xiong in view of Van Horne in view of Jeong, US 2015/0341830.
	Regarding claim 12, Civantar, Walker, Xiong and Van Horne disclose the information processing apparatus according to claim 11.
	Civantar, Walker, Xiong and Van Horne are silent about in a case where application programming interface (API) for acquiring the connection information is executed by the client apparatus, the processing part provides the client apparatus with the connection information. 
	In an analogous art, Jeong discloses in a case where application programming interface (API) for acquiring the connection information is executed by the client apparatus, the processing part provides the client apparatus with the connection information (paragraph 155 and 199).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Civantar, Walker, Xiong and Van Horne’s apparatus with the teachings of Jeong. The motivation would have been to have a fast response when connecting devices for the benefit of providing quality of service. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Civantar in view of Ebrahimi et al., US 7,904,951.
	Regarding claim 13, Civantar discloses the information processing apparatus according to claim 6.
	Civantar is silent about the request is communicated by use of a secure protocol, and the proxy is a transparent proxy. 
	In an analogous art, Ebrahimi discloses the request is communicated by use of a secure protocol, and the proxy is a transparent proxy (figure 2, col. 6, lines 55-65).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Civantar’s apparatus with the teachings of Ebrahimi. The motivation would have been to increase security for the benefit of preventing piracy. 

 Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Boucadair et al., US 2019/0058628 in view of Xiong in view of Civantar.
	Regarding claims 15 and 20, Boucadair  discloses a client apparatus comprising:
	circuitry configured to process connection with a gateway apparatus configured to transfer content distributed via broadcasting or via communication (paragraph 141-142);  and
	reproduce the content transferred from the gateway apparatus via a network (paragraph 141-142), 
	wherein the gateway apparatus functions as a proxy (paragraph 141-142).
	Boucadair is silent about the circuitry establishes connection with the proxy on a basis of connection information associated with an IP address and a port number by which the proxy waits for a request, the connection information being provided from the gateway apparatus via the network. 
	In an analogous art, Xiong discloses the circuitry establishes connection with the proxy on a basis of connection information associated with an IP address and a port number by which the proxy waits for a request, the connection information being provided from the gateway apparatus via the network (paragraph 93 and 141). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Boucadair’s apparatus with the teachings of Xiong. This is standard in the art. The motivation would have been to properly deliver the content for the benefit of providing quality of service. 
	Boucadair is silent about the gateway apparatus acquires control information from a broadcast stream, the control information being acquired from a session of the broadcast stream; communicates with a server on Internet; and sends a request including segment information of the content to the server, and inserts identification information for identifying identity of a source of the content into the request.
	In an analogous art, Civantar discloses the apparatus acquires control information from a broadcast stream, the control information being acquired from a session of the broadcast stream; communicates with a server on Internet; and sends a request including segment information of the content to the server, and inserts identification information for identifying identity of a source of the content into the request (paragraph 72-80).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Boucadair and Xiong’s apparatus with the teachings of Civantar. The motivation would have been to properly identify the desire media for the benefit of accurate routing the content.
	
	Regarding claim 19, Boucadair, Xiong and Civantar disclose the client apparatus according to claim 18, wherein in a case where the request is transmitted via communication with a broadcasting service as a service entry, the proxy inserts the identification information into the request (Boucadair paragraph 141-142; Xiong paragraph 93 and 141; Civantar figures, paragraph 72-80).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the Boucadair in view of Xiong in view of Van Horne.
	Regarding claim 16, Boucadair and Xiong disclose the client apparatus according to claim 15.
	Boucadair and Xiong  are silent about the circuitry rewrites contents of a script file for setting a configuration of the proxy by the connection information and executes the script file to establish connection with the proxy. 
 	In an analogous art, Van Horne discloses the circuitry rewrites contents of a script file for setting a configuration of the proxy by the connection information and executes the script file to establish connection with the proxy (col.5, line 63 to col. 6, line 4).
	 Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Boucadair and Xiong’s apparatus with the teachings of Van Horne. The motivation would have been to increase security for the benefit of preventing piracy. 
 

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the Boucadair in view of Xiong in view of Van Horne in view of Jeong.
	Regarding claim 17, Boucadair, Xiong and Van Horne disclose the client apparatus according to claim 16.
	Boucadair, Xiong and Van Horne are silent about the circuitry executes API for acquiring the connection information provided from the gateway apparatus via the network to acquire the connection information. 
	In an analogous art, Jeong discloses the circuitry executes API for acquiring the connection information provided from the gateway apparatus via the network to acquire the connection information (paragraph 155 and 199).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Boucadair, Xiong and Van Horne’s apparatus with the teachings of Jeong. The motivation would have been to have a fast response when connecting devices for the benefit of providing quality of service. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421